Citation Nr: 0842240	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  05-27 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for flat feet.  

2.  Entitlement to an increased rating for recurrent 
scoliosis of the thoracic spine, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1982 to July 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the claim for service 
connection for flat feet and continued the 10 percent 
evaluation assigned for recurrent scoliosis of the thoracic 
spine.  

The issue of entitlement to an increased rating for recurrent 
scoliosis of the thoracic spine is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's flat feet pre-existed service and did not 
increase in severity during active service.  


CONCLUSION OF LAW

The criteria for service connection for flat feet have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008).  

The veteran seeks service connection for flat feet.  He 
asserts that a foot condition was shown at the time of his 
entry into service and that his flat feet were discussed at 
that time; that evidence of record shows a foot condition 
still exits; and that although he did not seek treatment in 
service, his condition was aggravated by service.  The 
veteran also reports that VA made shoe inserts for his feet 
as soon as he was seen in 1996.  See March 2004 VA Form 21-
4138; statement in support of claim received May 2004; 
November 2004 notice of disagreement (NOD); August 2005 VA 
Form 9.  

The veteran's service treatment records reveal that he denied 
having any foot trouble at the time of his enlistment, but 
mild pes planus was noted by the examining physician.  See 
February 1982 reports of medical history and examination.  
There were no notations made in relation to either of the 
veteran's feet during an August 1988 periodic examination.  
See report of medical examination.  Subsequent references to 
the veteran's left foot were made in relation to the gunshot 
wound he sustained to his left thigh and do not appear to 
have been related to his pes planus.  See health records 
dated August 1989 (shooting pain into left foot; assessment 
of neuropraxia) and September 1989 (still has pain in left 
lateral foot; assessment of status post gunshot wound left 
leg with neuropraxia).  The service treatment records are 
devoid of specific reference to complaint of, or treatment 
for, flat feet, and there is no discharge examination of 
record.  

VA regulations provide that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment.  38 C.F.R. § 3.304(b) (2008).  The presumption of 
soundness attaches only where there has been an induction 
examination that did not detect or note the disability that 
the veteran later complains about.  See Bagby v. Derwinski, 1 
Vet. App. 225, 227 (1991).  The regulations expressly provide 
that the term "noted" signifies "[o]nly such conditions as 
are recorded in examination reports."  38 C.F.R. § 3.304(b) 
(2008).  A "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions."  Id. at (b)(1).

The VA Office of the General Counsel has determined that VA 
must meet two prongs in rebutting the presumption of 
soundness.  First, VA must show by clear and unmistakable 
evidence that there is a pre-existing disease or disorder.  
Secondly, VA must show by clear and unmistakable evidence 
that the pre-existing disease or disorder was not aggravated 
during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
The Board must follow the precedent opinions of the General 
Counsel.  38 U.S.C.A. § 7104(c) (West 2002).  

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004), which summarized 
the effect of 38 U.S.C.A. § 1111 on claims for service-
connected disability:

When no pre-existing condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's 
disability was both pre-existing and not aggravated 
by service.  The government may show a lack of 
aggravation by establishing that there was no 
increase in disability during service or that any 
"increase in disability [was] due to the natural 
progress of the "pre-existing condition.  38 U.S.C. 
§ 1153 (West 2002).  If this burden is met, then 
the veteran is not entitled to service-connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under 
38 U.S.C.A. § 1111, the veteran's claim is one for 
service connection.  This means that no deduction 
for the degree of disability existing at the time 
of entrance will be made if a rating is awarded.  
See 38 C.F.R. § 3.322 (2005).

On the other hand, if a pre-existing disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  In 
that case 38 U.S.C.A. § 1153 applies and the burden 
falls on the veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  If the presumption of aggravation under 
38 U.S.C.A. § 1153 arises, the burden shifts to the 
government to show a lack of aggravation by 
establishing "that the increase in disability is 
due to the natural progress of the disease."  38 
U.S.C. § 1153 (West 2002); see also 38 C.F.R. § 
3.306 (2005); Jensen, 19 F.3d at 1417.

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004)

If the veteran has a condition that pre-existed military 
service, the issue becomes whether the disease or injury was 
aggravated during service.  A pre-existing injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(b) (2008); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).  The law further 
provides that the burden of showing a pre-existing disease or 
disorder was not aggravated during service is an onerous one 
that lies with the government.  See, e.g., Cotant v. 
Principi, 17 Vet. App. 117, 131 (2003); Kinnaman v. Principi, 
4 Vet. App. 20, 27 (1993).  

The Board finds that the presumption of soundness does not 
attach in this case.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b)(1) (2008).  This is so because mild pes 
planus was noted at the time of the veteran's February 1982 
enlistment examination.  See report of medical examination.  
As such, the Board finds that pes planus, or flat feet, was a 
pre-existing condition.  

The record does not demonstrate that the veteran's pre-
existing flat feet underwent an increase in severity during 
service.  As noted above, the service treatment records are 
devoid of reference to complaints of, or treatment for, flat 
feet, though the veteran was seen with complaints involving 
his left foot made in conjunction with a gunshot wound to his 
left thigh.  There was no reference made to the veteran's 
feet at the time of an August 1988 periodic examination, and 
there are no records dated subsequent to this examination, 
and prior to the veteran's July 1992 discharge from service, 
that indicate he sought treatment for his feet.  By his own 
admission, the veteran did not seek treatment related to his 
feet during service.  See August 2005 VA Form 9.  

In addition, the post-service medical evidence does not 
support a finding that the veteran's flat feet were 
aggravated during service.  During an August 1996 VA 
compensation and pension (C&P) joints examination, the 
veteran's left foot was negative on physical examination, 
though the veteran noted tingling paresthesia on the sole of 
that foot.  Feet and toes were warm and there was no 
discoloration or deformities.  At the time of an October 1997 
VA C&P joints examination, the examiner reported that the 
veteran had difficulty fanning the toes on his left foot, 
which was the only thing different compared to the August 
1996 examination.  The examiner reported that it was merely a 
subjective change on the bottom of the foot of paresthesia 
and pinprick sensation.  The Board notes that service 
connection for paresthesia of the bottom of the left foot 
with decreased motion in the toes of the left foot was 
subsequently granted in a July 1998 rating decision.  

Other post-service medical evidence reveals that the veteran 
was seen in the orthotics clinic at the VA outpatient clinic 
in Knoxville in April 1998 with report that his physical 
therapy provider told him that he was overpronating and had a 
forefoot valgus mechanism contributing to knee pain.  The 
veteran was to be evaluated for orthotics to correct the 
problem and a provisional diagnosis of patellofemoral pain 
was made.  Custom molded shoe inserts were provided to the 
veteran in August 1998.  See medical record.  This is the 
earliest record of treatment related to the veteran's feet 
and is dated almost four years after his discharge from 
service.  Moreover, it appears that the veteran's flat feet 
were not the reason that shoe inserts were provided to him.  
VA treatment records list flat feet on his problem list and a 
February 2004 progress note contains a current diagnosis of 
bilateral pes planus.  The examining doctor reported that his 
bilateral pes planus was pretty obvious, but made no specific 
notations in reference to the veteran's feet.  

Based on the evidence as a whole, the Board finds that the 
veteran's flat feet were not aggravated during service.  For 
the foregoing reasons, service connection for flat feet is 
not warranted and the claim must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the issuance of the August 2004 rating decision that 
is the subject of this appeal, the veteran was advised of the 
evidence needed to substantiate a claim for service 
connection and of his and VA's respective duties in obtaining 
evidence.  See March 2004 letter.  Accordingly, the duty to 
notify has been fulfilled.  The veteran was also provided 
with notice of the appropriate disability rating and 
effective date of any grant of service connection, as 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
See March 2006 letter.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  This duty has also been met 
as the veteran's service, VA and private treatment records 
have been obtained.  The Board acknowledges that the veteran 
was not afforded an examination in connection with his claim 
for service connection for flat feet, as well as his 
contention that a medical opinion should be obtained in order 
to determine whether his foot condition was aggravated during 
service.  The Board finds, however, that the evidence of 
record does not warrant obtaining an examination or an 
opinion since the medical evidence supports a finding that 
the veteran's flat feet pre-existed service, there is no in-
service or post-service evidence to support a finding that 
this condition was aggravated in service, and, by his own 
admission, the veteran did not receive treatment for his feet 
in service.  See 38 C.F.R. § 3.159(c)(4) (2008).  The record 
does not suggest the existence of additional, pertinent 
evidence that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for flat feet is denied.  


REMAND

Unfortunately, a remand is required in regard to the 
remaining claim.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.  Such 
development would ensure that his due process rights, 
including those associated with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008), are met.

The veteran seeks entitlement to an increased rating for 
recurrent scoliosis of the thoracic spine, currently 
evaluated as 10 percent disabling pursuant to 38 U.S.C.A. 
§ 4.71a, Diagnostic Code 5238 (2008).  This diagnostic code 
is found under the General Rating Formula for Diseases and 
Injuries of the Spine and provides a 20 percent evaluation 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  

The Board notes that when service connection was initially 
established for the veteran's disability in September 1996, 
the diagnostic criteria used to evaluate disabilities of the 
spine used separate codes for each of the three segments of 
the spine (cervical, dorsal/thoracic, and lumbar).  Under the 
General Rating Formula for Diseases and Injuries of the 
Spine, however, the portions previously considered as the 
dorsal and lumbar segments are now referred to as the 
thoracolumbar spine.  In a February 2006 rating decision, the 
RO denied service connection for a lumbar spine condition 
with herniated disc/degenerative disc disease.  

The Board also notes that when evaluating disabilities of the 
musculoskeletal system, an evaluation of the extent of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2008); DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995). 

Review of the claims folder reveals that the veteran 
underwent a VA C&P joints examination in May 2004, which also 
comprised an evaluation of his spine disability.  While range 
of motion measurements were provided for the veteran's lumbar 
spine, the Board finds that the examiner did not adequately 
address the provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2008).  This examination is also now more than four years 
old.  When a veteran claims that his condition is worse than 
when originally rated, and the available evidence is too old 
for an adequate evaluation of the veteran's current 
condition, the VA's duty to assist includes providing a new 
examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  In light of the foregoing, fundamental fairness 
warrants a more contemporaneous VA C&P examination for the 
purpose of ascertaining the current severity of the veteran's 
service-connected recurrent scoliosis of the thoracic spine.  
Any recent VA treatment records should also be obtained.  

Lastly, the Board concludes that the veteran should be given 
VCAA notice that provides him with the rating criteria for 
higher ratings for his service-connected recurrent scoliosis 
of the thoracic spine, to ensure compliance with the Court's 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, as the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran notice that 
includes an explanation as to the 
information and evidence needed for an 
increased rating claim for recurrent 
scoliosis of the thoracic spine, as 
outlined in Vazquez-Flores v. Peake.

2.  Obtain the veteran's treatment 
records from the Knoxville VA outpatient 
clinic dated since February 2004.  

3.  Thereafter, schedule the veteran for 
a VA examination of his thoracolumbar 
spine.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner.  All necessary 
tests, including x-rays if indicated, 
should be conducted.  

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected recurrent 
scoliosis of the thoracic spine.  If 
possible, the examiner should distinguish 
the symptomatology and impairment related 
to the lumbar spine from manifestations 
of this service-connected disability.

The examiner should identify any 
orthopedic and neurological findings 
related to the service-connected 
recurrent scoliosis of the thoracic spine 
and fully describe the extent and 
severity of those symptoms.

The examiner should conduct range of 
motion testing of the thoracolumbar 
spine.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
thoracolumbar spine is used repeatedly.  
All limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

With regard to any neurological 
disability resulting from the service-
connected thoracic spine recurrent 
scoliosis, the specific nerve(s) affected 
should be specified, together with the 
degree of paralysis caused by service-
connected disability.  

A rationale for any opinion expressed 
should be provided.  If the examiner is 
unable to offer the requested information 
without resort to speculation, the report 
should so state.

4.  Finally, readjudicate the claim.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


